

EXHIBIT 10.2
 
EXECUTION VERSION

 
Greenlight Capital, LP
Greenlight Capital Qualified, LP
Greenlight Capital (Gold), LP
Greenlight Capital Offshore Partners
Greenlight Capital Offshore Master (Gold), Ltd.
Greenlight Reinsurance, Ltd.
 
September 24, 2010

 
BioFuel Energy Corp.
 
Re:           Rights Offering
 
Ladies and Gentlemen,
 
This Backstop Rights Offering Agreement (this “Letter Agreement”) is entered
into pursuant to and in connection with that certain Loan Agreement, dated as of
even date herewith (the “Loan Agreement”), by and among BioFuel Energy Corp.
(“BFE Corp.”), Greenlight Capital Offshore Partners, Greenlight Capital, L.P.,
Greenlight Capital Qualified, L.P., Greenlight Reinsurance, Ltd. (collectively,
“Greenlight”), the other lenders identified as lenders on Schedule 1.1(A)
thereto (together with Greenlight, the “Lenders”), and Greenlight APE, LLC, in
its capacity as administrative agent for the Lenders.  Under the Loan Agreement,
the Lenders have agreed to make a term loan to BFE Corp. in the aggregate
principal amount of $19,420,620 (the “Bridge Loan”).
 
This Letter Agreement sets forth the parties’ respective obligations with
respect to a registered rights offering described herein (the “Rights Offering”)
of rights to purchase shares of Series A Convertible Preferred Stock of BFE
Corp. (“Series A Convertible Preferred Stock”).  The characteristics of the
Series A Convertible Preferred Stock are more fully described on Exhibit A to
this Letter Agreement.  Subject to the terms and conditions of this Letter
Agreement, the parties hereto intend that the Rights Offering shall provide for
anticipated gross proceeds sufficient to fully pay off, at a minimum, all
principal and accrued but unpaid interest of the Bridge Loan and the Mezzanine
Loan Agreement (as defined in the Loan Agreement) and the Cargill Payment (as
defined below).
 
It is understood and agreed that, in lieu of issuing fractional shares of Series
A Convertible Preferred Stock upon exercise of the Rights as described herein,
BFE Corp. may elect to issue depositary shares, each representing a fractional
interest in a share of Series A Convertible Preferred Stock, so long as the
economic, conversion and other features of the fractional shares of Series A
Convertible Preferred Stock are effectively replicated through the issuance of
such depositary shares.
 
In consideration of the premises and respective covenants and agreements set
forth in this Letter Agreement and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the parties agrees as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.           Registration Statement.  BFE Corp. hereby agrees to use its
commercially reasonable best efforts to commence and complete the Rights
Offering, subject to the terms and conditions set forth herein.  Specifically,
BFE Corp. hereby commits to use its commercially reasonable best efforts to (i)
file a Registration Statement on Form S-3 for the Rights Offering (the
“Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) on or before October 18, 2010; and (ii) cause the Registration
Statement to be declared effective on or before January 24, 2011 and to remain
effective throughout the entire offering period without interruption.  The
offering period for the Rights Offering shall be equal to five (5)
weeks.  Notwithstanding the foregoing, a failure to cause the Registration
Statement to be declared effective on or before January 24, 2011 despite the use
of commercially reasonable best efforts to do so by BFE Corp. shall not be
deemed a violation or failure to comply with this Letter Agreement for purposes
of Paragraph 8 hereof nor an Event of Default under the Loan Agreement;
provided, however that if BFE Corp. has not used such commercially reasonable
best efforts then there shall be deemed to be a failure to have complied with
the conditions in Paragraph 8 hereof.
 
2.           Terms of Rights Offering.  In connection with the Rights Offering,
BFE Corp. shall distribute at no charge to each of the existing holders
(collectively, the “Eligible Common Stockholders”) of Common Stock, par value
$0.01 per share, of BFE Corp. (“Common Stock”) and Class B Common Stock, par
value $0.01 per share (the “Class B Common Stock” and, together with the Common
Stock, the “BFE Common Stock”) rights (the “Rights”) to purchase up to an
aggregate of 4,000,000 shares of Series A Convertible Preferred Stock, at a per
share offering price equal to $10.00 per share (the “Per Preferred Share
Purchase Price”).  Each share of Series A Convertible Preferred Stock shall be
convertible upon the terms described in Exhibit A to this Letter Agreement into
that number of shares of Common Stock equal to the quotient obtained by dividing
the Per Preferred Share Purchase Price by the Rights Price (as defined below)
(the “Conversion Ratio”).  All Eligible Common Stockholders shall be eligible to
participate in the Rights Offering pro rata based on each Eligible Common
Stockholder’s ownership of Common Stock at the time of the Rights Offering, and
each Eligible Common Stockholder that exercises all of its Rights may
oversubscribe for up to all of its pro rata share of unsubscribed Rights.  For
purposes of this Letter Agreement, “pro rata” shall mean (x) the aggregate
number of shares of BFE Common Stock held by each Eligible Common Stockholder
divided by (y) the aggregate number of shares of BFE Common Stock outstanding. 
 
Each Right shall entitle the holder thereof to acquire, at a price equal to the
Rights Price, a number of shares of Series A Convertible Preferred Stock equal
to the fraction determined by dividing 4,000,000 by the number of Rights offered
in the Rights Offering. The number of Rights offered in the Rights Offering
shall be determined by dividing the offering size of the Rights Offering by the
Rights Price. The offering size of the Rights Offering will be the amount equal
to the amount sufficient to pay off all amounts owed at the time, including
accrued and unpaid interest, under the Bridge Loan and the Mezzanine Loan
Agreement and to make the Cargill Payment (as defined below), including certain
fees and expenses incurred in connection with the Rights Offering. “Rights
Price” shall mean the lesser of (A) a dollar amount equal to 25% of the average
per share closing price of the Common Stock for the five (5) trading days
immediately following the initial filing of the Registration Statement and (B)
$0.75.
 
3.           Use of Offering Proceeds.  The Offering Proceeds shall be used to
(i) first, pay off the Bridge Loan; (ii) second, pay off all indebtedness under
the Mezzanine Loan Agreement; (iii) third, make the Cargill Payment; and (iv)
the remainder, if any, for general corporate purposes.

 
2

--------------------------------------------------------------------------------

 
 
4.           Basic Commitment.  Subject to the terms, conditions and limitations
described herein, each of the parties listed on Exhibit B hereto (collectively,
the “Backstop Parties”) hereby agrees to participate in the Rights Offering for
its full pro rata share of Series A Convertible Preferred Stock (the “Basic
Commitment”).
 
5.           Backstop Commitment.  Subject to the terms, conditions and
limitations described herein, to provide assurance that the Rights Offering will
be fully subscribed, the Backstop Parties severally and not jointly commit to
purchase, in the respective percentages set forth on Exhibit B hereto (the
“Commitment Percentages”), all of the additional shares of Series A Convertible
Preferred Stock not sold to other Eligible Common Stockholders in the Rights
Offering (the “Backstop Commitment”).
 
6.           Backstop Reduction.  Notwithstanding the foregoing, (i) the
Backstop Parties shall reduce the number of shares of Series A Convertible
Preferred Stock that the Backstop Parties would otherwise be obligated to
purchase pursuant to the Backstop Commitment and/or the Basic Commitment, or
(ii) BFE Corp. shall reduce the aggregate number of shares of Series A
Convertible Preferred Stock that are offered in the Rights Offering, in the
event the Backstop Parties determine, in its sole discretion, but after
consultation with BFE Corp., that consummation of the Rights Offering, the Basic
Commitment and/or the Backstop Commitment would result in adverse tax, legal or
regulatory consequences to BFE Corp. and/or any Backstop Party (“Adverse
Consequences”) to the extent (and only to the extent) it deems necessary in its
sole discretion, but after consultation with BFE Corp., to avoid Adverse
Consequences (a “Backstop Reduction”).  The reduction in the amount of shares of
Series A Convertible Preferred Stock that the Backstop Parties are obligated to
purchase in the event of a Backstop Reduction, would be referred to as the
“Shortfall Amount”.  In the event of a Backstop Reduction, the Rights Offering
shall nonetheless proceed and the parties shall use their respective
commercially reasonable best efforts to structure and consummate an alternative
transaction to take the place of the issuance of the Shortfall Amount that,
combined with the Rights Offering, would (i) permit BFE Corp. to (A) pay off the
Bridge Loan; (B) pay off all indebtedness under the Mezzanine Loan Agreement;
and (C) make the Cargill Cash Payment (an “Alternative Financing Transaction”)
and (ii) be structured so as to preserve the economic benefits to the parties as
if the Rights Offering had been consummated in full in accordance with the terms
set forth herein without otherwise giving effect to a Backstop Reduction
provided that each Backstop Party shall not be obligated to fund an amount in
excess of the amount represented by its Backstop Commitment.
 
7.           Consideration.  In consideration of the Backstop Commitment, BFE
Corp. shall, on the date hereof, pay to the Backstop Parties their pro rata
portion of an aggregate amount in cash equal to 4% of the total purchase price
for the Series A Convertible Preferred Stock offered in the Rights Offering to
Eligible Common Stockholders other than the Backstop Parties in the Rights
Offering (the “Option Premium”), assuming for this purpose that the total
purchase price for the Series A Convertible Preferred Stock offered in the
Rights Offering would be $40,000,000.  To the extent that the total purchase
price for the Series A Convertible Preferred Stock offered in the Rights
Offering is more than $40,000,000, BFE Corp. shall make an additional payment to
the Backstop Parties in an amount equal to 4% of such excess amount (excluding
for calculative purposes, any shares of Series A Convertible Preferred Stock
purchased by the Lenders). Subject to the provisions below, the Option Premium
shall be deemed fully earned upon execution of this Letter Agreement, regardless
of whether the Rights Offering is consummated or whether the Rights Offering is
fully subscribed.  BFE Corp. agrees that the Option Premium shall be
nonrefundable and that the Option Premium and any other payments hereunder shall
be paid without setoff or recoupment and shall not be subject to defense or
offset on account of any claim, defense or counterclaim.  The Option Premium and
all other amounts payable hereunder shall be paid in immediately available funds
on the date hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
8.           Conditions.  The Backstop Parties’ obligations to purchase any
securities pursuant to the Basic Commitment and/or the Backstop Commitment are
subject to the following conditions: (i) the execution and delivery of mutually
satisfactory definitive documentation among BFE Corp. and the Backstop Parties
which incorporates the terms set forth herein (the “Definitive Agreements”);
(ii) the satisfaction or waiver by the Backstop Parties of the conditions to the
Backstop Parties’ obligations to consummate the transactions contemplated by the
Definitive Agreements as may be agreed upon in the Definitive Documents; (iii)
BFE Corp. shall be in compliance with its obligations under the Loan Agreement
and all other transaction documents relating to the Bridge Loan in all material
respects; (iv) there has not occurred any material adverse change, or any
development involving a prospective material adverse change, since the date
hereof in the condition, financial or otherwise, or in the earnings, business,
operations or properties of BFE Corp. and its subsidiaries, taken as a whole (a
“Material Adverse Change”); (v) there not having occurred after the date hereof
at any time prior to the funding of the Basic Commitment and/or the Backstop
Commitment any material disruption or material adverse change in the financial,
banking or capital markets that, in the commercially reasonable judgment of the
Backstop Parties, would have a material adverse impact on the success of the
Rights Offering; (vi) all required approvals and consents shall have been
obtained; (vii) all representations and warranties made by BFE Corp. in this
Letter Agreement being true and correct in all material respects; (viii) BFE
Corp. shall be in compliance with all covenants and other provisions of this
Letter Agreement in all material respects; (ix) the Cargill Acknowledgement
Letter (as defined below) being in full force and effect; (x) each of the
Executive Management Waiver Agreements (as defined in the Loan Agreement) being
in full force and effect; (xi) no actions, suits or proceedings shall be pending
or threatened that challenge any Definitive Agreement, this Letter Agreement,
the Loan Agreement, the Cargill Acknowledgement Letter or any related agreement;
(xii) the Backstop Parties having been reasonably satisfied with the Certificate
of Designations setting forth the rights and preferences of the Series A
Convertible Preferred Stock that reflects the terms set forth on Exhibit A
hereto and other customary terms and provisions as determined by Greenlight in
its reasonable discretion; (xiii) the receipt by the Backstop Parties of a legal
opinion from Cravath, Swaine & Moore LLP with respect to customary matters in a
form satisfactory to Greenlight in its reasonable discretion; (xiv) BFE Corp.
shall not have entered into any letter of intent, memorandum of understanding,
agreement in principle or other agreement relating to any competing plan,
proposal, offer or transaction with a third party other than Greenlight
materially inconsistent with this Letter Agreement; and (xv) the Board of
Directors of BFE Corp. shall have adopted Section 16b-3 Resolutions related to
the issuance to the Backstop Parties of Series A Convertible Preferred Stock,
Common Stock and warrants, the form of which shall be satisfactory to Greenlight
in its sole discretion.
 
 
4

--------------------------------------------------------------------------------

 

9.           Registration Rights.  The holders of Series A Convertible Preferred
Stock and a Warrant (as defined in the Loan Agreement) shall have registration
rights with respect to the shares of Common Stock upon conversion of the Series
A Convertible Preferred Stock and exercise of a Warrant commensurate with those
rights granted to the holders in the Registration Rights Agreement, dated as of
June 19, 2007, by and between BFE Corp., Greenlight and the other stockholders
party thereto.  Each of the Backstop Parties expressly waives any and all rights
under Section 2.2 of the Registration Rights Agreement, dated as of June 19,
2007, by and between BioFuel and the holders of shares of BFE Common Stock
identified therein (the “Existing Registration Rights Agreement”), that may
arise in connection with the Rights Offering.
 
10.           Cargill.  BFE Corp. has entered into an agreement, dated as of
September 23, 2010 (the “Cargill Acknowledgement Letter”) with Cargill,
Incorporated and its affiliates (collectively, “Cargill”), which provides that
upon payment (the “Cargill Payment”) of $2,800,828 (plus accrued and unpaid
interest on such amount as of the date of payment pursuant to the agreement,
dated January 14, 2009, by and between BFE Corp. and certain of its affiliates
and Cargill (the “Cargill Settlement Agreement”)) from the Offering Proceeds,
Cargill shall forgive the remaining Payable (as defined in the Cargill
Settlement Agreement) in exchange for shares of Series A Convertible Preferred
Stock in an amount equal to the amount of the remaining Payable, which amount
shall be converted into Series A Convertible Preferred Stock at a conversion
price on an as converted to Common Stock basis equal to the average of the
volume weighted averages of the trading prices for the prior ten (10) day
trading period of the Common Stock, ending on the second trading day immediately
preceding the date the Series A Convertible Preferred Stock is issued.  BFE
Corp. hereby agrees that it shall not breach, violate or terminate the Cargill
Acknowledgment Letter.  BFE Corp. agrees that it will not amend, waive or modify
the Cargill Acknowledgement Letter without the written consent of Greenlight.
 
11.         Representations and Warranties of BFE Corp.  BFE Corp. represents
and warrants to the Backstop Parties that the statements contained in this
Paragraph 11 are correct and complete as of the date of this Letter Agreement
and will be true as of the closing of the Rights Offering:
 
(a)         Organization.  BFE Corp. (a) is a corporation duly organized,
validly existing and in good standing under the Laws (as defined below) of the
State of Delaware, (b) is duly qualified to do business as a foreign corporation
and is in good standing under the Laws of each jurisdiction in which either the
ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification, (c) has the relevant
entity power and authority necessary to own or lease its properties and to carry
on its businesses as currently conducted and (d) is not in breach or violation
of, or default under, any provision of its organizational documents, except, in
the case of clauses (b) and (c), where any failures, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse
Change.  BFE Corp. has never approved or taken any action, nor is there any
pending or (to BFE Corp.’s knowledge) threatened action, seeking BFE Corp.’s
dissolution, liquidation, insolvency or rehabilitation except as set forth on
Schedule 11(a).
 
 
5

--------------------------------------------------------------------------------

 

(b)         Power and Authority; Enforceability.  BFE Corp. has the relevant
entity power and authority necessary to execute and deliver this Letter
Agreement and each other agreement, document or writing executed or delivered in
connection with the Letter Agreement and each amendment or supplement to any of
the foregoing (including this Letter Agreement, the “Transaction Documents”) to
which BFE Corp. is a party, and to perform and consummate the transactions
contemplated hereby and thereby (the “Transactions”). BFE Corp. has taken all
action necessary to authorize the execution and delivery by BFE Corp. of each
Transaction Document to which BFE Corp. is party, the performance of BFE Corp.’s
obligations thereunder, and the consummation by BFE Corp. of the
Transactions.  Each Transaction Document to which BFE Corp. is a party has been
duly authorized, executed and delivered by BFE Corp., and is enforceable against
BFE Corp. in accordance with its terms except as such enforceability may be
subject to the effects of bankruptcy, insolvency, reorganization, moratorium or
other Laws relating to or affecting the rights of creditors and general
principles of equity (the “Enforceability Exception”).
 
(c)         No Violation; Necessary Approvals.  The execution and the delivery
by BFE Corp. of this Letter Agreement and the other Transaction Documents to
which BFE Corp. is a party, the performance by BFE Corp. of BFE Corp.’s
obligations hereunder and thereunder, and consummation of the Transactions by
BFE Corp. will not (i) with or without notice or lapse of time, constitute,
create or result in a breach or violation of,  default under, loss of benefit or
right under or acceleration of performance of any obligation required under any
(A) law (statutory, common or otherwise), constitution, ordinance, rule,
regulation, executive order or other similar authority (“Law”) enacted, adopted,
promulgated or applied by any legislature, agency, bureau, branch, department,
division, commission, court, tribunal or other similar recognized organization
or body of any federal, state, county, municipal, local or foreign government or
other similar recognized organization or body exercising similar powers or
authority (a “Governmental Body”), (B) order, ruling, decision, award, judgment,
injunction or other similar determination or finding by, before or under the
supervision of any Governmental Body or arbitrator (an “Order”), (C) contract,
agreement, arrangement, commitment, instrument, document or similar
understanding (whether written or oral), including a lease, sublease and rights
thereunder (“Contract”) or permit, license, certificate, waiver, notice and
similar authorization (“Permit”) to which, in the case of (A), (B) or (C), BFE
Corp. is a party or by which it is bound or any of its assets are subject, or
(D) any provision of the organizational documents of BFE Corp. as in effect as
of the date of this Letter Agreement; except, in the case of clauses (A), (B)
and (C), where any failures, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Change or a material adverse
effect on its ability to complete the Transactions, (ii) result in the
imposition of any material lien, claim or encumbrance (an “Encumbrance”) upon
any assets (including the securities of BFE Corp.) owned by BFE Corp.; (iii)
require any consent under any Contract or organizational document to which BFE
Corp. is a party or by which it is bound or any of its assets are subject; (iv)
require any Permit under any Law or Order other than (A) required filings, if
any, with the Commission and (B) notifications or other filings with state or
federal regulatory agencies after the date of this Letter Agreement that are
necessary or convenient and do not require approval of the agency as a condition
to the validity of the Transactions; or (v) trigger any rights of first refusal,
preferential purchase or similar rights with respect to any securities of BFE
Corp., other than piggyback registration rights under the Existing Registration
Rights Agreement.
 
 
6

--------------------------------------------------------------------------------

 

(d)         Capitalization.  BFE Corp.’s authorized equity interests consist of
155,000,000 shares, consisting of (a) 100,000,000 shares of Common Stock, (b)
50,000,000 shares of Class B Common Stock and (c) 5,000,000 shares of Preferred
Stock, par value $0.01 per share (“Preferred Stock” and, together with the BFE
Common Stock, the “Capital Stock”).  With respect to Common Stock, 26,273,459
shares are issued and outstanding and 809,607 shares are held in treasury.  With
respect to Class B Common Stock, 7,111,985 shares are issued and outstanding and
0 shares are held in treasury.  With respect to Preferred Stock, 0 shares are
issued and outstanding and 0 shares are held in treasury.  All of the issued and
outstanding shares of Capital Stock: (a) have been duly authorized and are
validly issued, fully paid, and nonassessable, (b) were issued in compliance
with all applicable state and federal securities Laws and (c) were not issued in
breach of any commitments.  Except as disclosed in BFE Corp.’s filings with the
Commission, BFE Corp. has no outstanding options, warrants, exchangeable or
convertible securities, subscription rights, exchange rights, statutory
pre-emptive rights, preemptive rights granted under BFE Corp.’s organizational
documents, stock appreciation rights, phantom stock, profit participation or
similar rights, or any other right or instrument pursuant to which any person
may be entitled to purchase any security of BFE Corp., and has no obligation to
issue any rights or instruments.  Except as disclosed in BFE Corp.’s filings
with the Commission, there are no Contracts with respect to the voting or
transfer of any of the Capital Stock.  BFE Corp. is not obligated to redeem or
otherwise acquire any of its outstanding Capital Stock.
 
(e)         No Misstatements or Omissions.  All information, other than
financial projections (“Projections”) and other forward-looking information and
information of a general economic nature, which has been or is hereafter made
available to Greenlight by or on behalf of BFE Corp. or its representatives in
connection with the transactions contemplated hereby (the “Information”) is or,
when furnished, will be complete, when taken as a whole, and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not materially misleading in light of the circumstances under,
and the time at which, such statements are made, and (ii) the Projections that
have been or will be made available to Greenlight have been and will be prepared
in good faith based upon assumptions that are reasonable at the time made and at
the time made available to Greenlight.  The parties acknowledge that the
Projections are subject to inherent uncertainty and actual results may vary,
however at the time the Projections were and are developed they were and will be
developed in good faith based upon reasonable assumptions.  BFE Corp. hereby
agrees to supplement the Information and the Projections from time to time until
the closing date of the Rights Offering so that the representation and warranty
in the preceding sentence is correct on such date.
 
11A.      Power and Authority.  Each Backstop Party represents and warrants to
BFE Corp. with respect to itself only that (i) it has the relevant entity power
and authority, if applicable, necessary to execute and deliver each Transaction
Document to which it is a party, and to perform and consummate the Transactions;
(ii) it has taken all action necessary to authorize the execution and delivery
by it of each Transaction Document to which it is a party, the performance of
its obligations thereunder, and the consummation by it of the Transactions and
each Transaction Document to which it is a party has been duly authorized,
executed and delivered by it, and is enforceable against it in accordance with
its terms except as such enforceability may be subject to the Enforceability
Exception.
 
 
7

--------------------------------------------------------------------------------

 

12.         Expenses; Indemnification.
 
(a)         General.  Whether or not the transactions contemplated hereby are
consummated, BFE Corp. agrees to: (y) pay within five (5) business days of
demand the reasonable and documented fees, expenses, disbursements and charges
of the Backstop Parties incurred previously or in the future relating to the
exploration and discussion of alternative financing structures to the Backstop
Commitment or to the preparation and negotiation of this Letter Agreement, and
the proposed documentation and the transactions contemplated hereby, including,
without limitation, the reasonable fees and expenses of any counsel to the
Backstop Parties; and (z) indemnify and hold harmless Greenlight and their
respective stockholders, members and general and limited partners and the
respective officers, directors, employees, affiliates, advisors, agents,
attorneys, accountants and consultants of each such entity and to hold the
Backstop Parties and such other persons and entities (each, an “Indemnified
Person”) harmless from and against any and all losses, claims, damages,
liabilities and expenses, joint or several, which any such person or entity may
incur, have asserted against it or be involved in as a result of or arising out
of or in any way related to this Letter Agreement, the matters referred to
herein, the proposed Backstop Commitment contemplated hereby, the use of
proceeds thereunder or any related transaction or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any of such Indemnified Persons is a party thereto, and to reimburse
each such Indemnified Person within five (5) business days of demand for any
legal or other expenses incurred in connection with any of the foregoing;
provided, however, that the foregoing indemnity will not, as to any Indemnified
Person, apply to losses, claims, damages, liabilities or related expenses to the
extent they have resulted from the bad faith, willful misconduct or gross
negligence of such Indemnified Person.  Notwithstanding any other provision of
this Letter Agreement, no Indemnified Person will be liable for any special,
indirect, consequential or punitive damages in connection with its activities
related to the Backstop Commitment.  The terms set forth in this paragraph shall
survive termination of this Letter Agreement.
 
(b)         Tax Withholdings and Indemnity.  BFE Corp. agrees not to withhold
any taxes on any payments made to the Backstop Parties under this Letter
Agreement; provided that to the extent BFE Corp. is required (by law or pursuant
to the conclusion of any legal proceeding or the reasonable interpretation or
administration thereof) to withhold, remit or pay over any taxes on any payments
made to the Backstop Parties under this Letter Agreement, BFE Corp. agrees to
indemnify the Backstop Parties and make them whole with respect to any and all
such taxes actually withheld including any and all associated interest and
penalties.
 
13.         No Recourse.  Notwithstanding anything that may be expressed or
implied in this Letter Agreement, or any document or instrument delivered in
connection herewith, by its acceptance of the benefits of this Letter Agreement,
BFE Corp. covenants, agrees and acknowledges that no personal liability shall
attach to the former, current or future equity holders, controlling persons,
directors, officers, employees, agents, affiliates, members, managers general or
limited partners or assignees of a Backstop Party or any former, current or
future stockholder, controlling person, director, officer, employee, general or
limited partner, member, manager, affiliate, agent or assignee of any of the
foregoing, whether by enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute, regulation or applicable law, or
otherwise.
 
 
8

--------------------------------------------------------------------------------

 

14.         Assignment; No Third Party Beneficiaries.  This Letter Agreement (a)
is not assignable by BFE Corp. or a Backstop Party without the prior consent of
the other parties (and any purported assignment without such consent shall be
null and void), and (b) is intended to be solely for the benefit of the parties
hereto and is not intended to confer any benefits upon, or create any rights of,
any person other than the parties hereto.  Notwithstanding the foregoing,
Greenlight may assign all or any portion of its obligations hereunder to one or
more financial institutions reasonably acceptable to BFE Corp. (provided, that
BFE Corp.’s consent shall not be required for such an assignment to an affiliate
of Greenlight).  Upon any such assignment (other than an assignment without BFE
Corp.’s consent), the obligations of Greenlight in respect of the portion of
their obligations so assigned shall terminate.
 
15.         Withdrawal of Letter Agreement.  This Letter Agreement shall be
considered withdrawn if Greenlight has not received from BFE Corp. a fully
executed counterpart to this Letter Agreement on or before 5:00 p.m. on
September 24, 2010.
 
16.         Governing Law; Jurisdiction.  This Letter Agreement shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws in the State of New York.  The
parties hereby irrevocably submit to the personal jurisdiction of the courts of
the State of New York located in New York County, New York, and the Federal
courts of the United States of America located in the State of New York, New
York County, solely in respect of the interpretation and enforcement of the
provision of this Letter Agreement and of the documents referred to in this
Letter Agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that is not subject thereto or that such action, suit or proceeding may not be
brought or is not maintainable in said courts or that the venue thereof may not
be appropriate or that this Letter Agreement or any such document may not be
enforced in or by such courts, and the parties hereto irrevocably agree that all
claims with respect to such action or proceeding shall be heard and determined
in such a New York State or Federal court.  The parties hereby consent to and
grant any such court jurisdiction over the person of such parties and, to the
extent permitted by law, over the subject matter of such dispute and agree that
mailing of process or other papers in connection with any such action or
proceeding in the manner as may be permitted by law shall be valid and
sufficient service thereof.
 
17.         Waiver of Jury Trial.  Each party acknowledges and agrees that any
controversy which may arise under this Letter Agreement is likely to involve
complicated and difficult issues, and therefore each such party hereby
irrevocably and unconditionally waives any such right such party may have to a
trial by jury in respect of any litigation directly or indirectly arising out
of, under or relating to this Letter Agreement, or any of the transactions
contemplated  by this Letter Agreement.  Each party certifies and acknowledges
that (i) no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (ii) each party
understands and has considered the implications of this waiver, (iii) each party
makes this waiver voluntarily and (iv) each party has been induced to enter into
this Letter Agreement by, among other things, the mutual waivers and
certifications expressed above.
 
18.         Amendment; Waiver; Counterparts.  This Letter Agreement may not be
amended, modified or waived except in a writing signed by Greenlight, BFE Corp.
and Third Point Advisors, LLC.  This Letter Agreement may be executed in any
number of counterparts, each of which shall be an original, and all of which,
when taken together, shall constitute one agreement.  Delivery of an executed
counterpart of this Letter Agreement by facsimile or e-mail shall be effective
as delivery of a manually executed counterpart of this Letter Agreement.
 
 
9

--------------------------------------------------------------------------------

 

19.         Termination.  The obligations of the Backstop Parties under this
Letter Agreement shall terminate immediately, at Greenlight’s election, at any
time prior to the consummation of the Rights Offering upon the occurrence of any
of the following: (i) the termination of the Loan Agreement; (ii) BFE Corp.
entering into a definitive agreement with respect to a Substitute Transaction;
(iii) if in the reasonable judgment of Greenlight, the conditions in Paragraph 8
become incapable of being satisfied prior to January 24, 2011; (iv) a Material
Adverse Change has occurred; (v) any condition set forth in Paragraphs 8(iv) or
8(viii) of this Letter Agreement cannot be cured or satisfied with the passage
of time or, if capable of being cured or satisfied, cannot be cured or satisfied
prior to March 24, 2011; (vii)  the Common Stock shall no longer be listed on a
national securities exchange; or (vii) BFE Corp.’s adoption of any plan of
merger, consolidation, reorganization, liquidation or dissolution or filing of a
petition in bankruptcy under any provisions of federal or state bankruptcy Law
or consent to the filing of any bankruptcy petition against it under any similar
Law.  Further, each of Greenlight or BFE Corp. may terminate this Letter
Agreement at any time upon five (5) business days’ prior written notice upon the
occurrence of any of the following events: (x) another party’s material breach
of any of the representations, warranties or covenants set forth in this Letter
Agreement or with respect to the consummation of the Rights Offering that
remains uncured for a period of five (5) business days after the receipt by the
non-terminating party of notice of such breach or (y) the issuance by any
governmental authority, including any regulatory authority or court of competent
jurisdiction, of any ruling or order enjoining the consummation of a material
portion of the Rights Offering or any related transactions.  The Letter
Agreement, and the obligations of the parties hereunder, may be terminated by
mutual agreement between the parties.
 
20.         Alternative Transactions.  Notwithstanding anything to the contrary
in this Letter Agreement, BFE Corp. shall be permitted to solicit, participate
in, initiate or facilitate discussions or negotiations with, or provide any
information to, any person or group of persons concerning any alternative equity
financing or other transaction that would result in the (a) repayment in full of
all amounts outstanding under the Bridge Loan, (b) repayment in full of all
amounts under the Mezzanine Loan Agreement and (c) satisfy all obligations under
the Cargill Acknowledgement Letter (a “Substitute Transaction”).  If, as a
result of such activities, the Board of Directors of the Company (the “Board”)
(excluding any Board member that is an affiliate of Greenlight) determines in
good faith after consultation with outside legal counsel and independent
financial advisors that (i) it has the opportunity to enter into a Substitute
Transaction that will be consummated within a timeframe that is not materially
longer than the anticipated timeframe for the Rights Offering but in no event
later than February 1, 2011, and (ii) such Substitute Transaction is more
favorable to the holders of Company Common Stock (excluding benefits arising to
the Backstop Parties by virtue of the Backstop Commitment) than the Rights
Offering (taking into account all the terms and conditions of such Substitute
Transaction that the Board deems relevant including, without limitation, any
break-up fee provisions, expense reimbursement provisions, conditions to closing
and availability of necessary financing) and is reasonably likely to be
consummated prior to February 1, 2011, then the Company shall deliver three (3)
business days prior notice to Greenlight of its intention to enter into such
Substitute Transaction, together with reasonable details concerning the terms
and conditions of such Substitute Transaction.  After such three (3) business
day period, (x) the Board shall be permitted to approve the Substitute
Transaction, (y) BFE Corp. shall be permitted to enter into such Substitute
Transaction and (z) BFE Corp. shall be permitted to terminate this Letter
Agreement; so long as in each case (A) the Substitute Transaction continues to
meet the requirements of clause (ii) of this Paragraph 20 and (B) upon execution
of definitive documentation relating to a Substitute Transaction, BFE will pay
to the Backstop Parties an aggregate break-up fee (to be allocated among the
Backstop Parties in accordance with their Commitment Percentages) a sum in cash
equal to $350,000 (the “Termination Fee”).  For purposes of clarity, the Option
Premium shall also remain payable, in addition to the Termination Fee.
 
 
10

--------------------------------------------------------------------------------

 

21.         Entire Agreement.  This Letter Agreement constitutes the entire
understanding among the parties hereto with respect to the subject matter hereof
and replaces and supersedes all prior agreements and understandings, both
written on oral, between the parties hereto with respect to the subject matter
hereof and shall become effective and binding upon the mutual exchange of fully
executed counterparts.
 
22.         Stockholder Approval of Securities.  BFE Corp. hereby agrees that,
upon completion of the Rights Offering, it shall use commercially reasonable
best efforts to obtain stockholder approval of the authorization of the Common
Stock issuable upon conversion of the Series A Convertible Preferred Stock.  In
furtherance of, and not in limitation of the foregoing, BFE Corp. shall use
commercially reasonable best efforts to file a proxy statement with the
Commission for such stockholder approval by November 15, 2010 (but in any event
BFE Corp. shall file such proxy statement by January 1, 2011) and use its best
efforts to obtain such stockholder approval by January 24, 2010 (provided such
stockholder holder approval shall not be a condition to consummation of the
Rights Offering).  Notwithstanding the foregoing, a failure to file such proxy
statement with the Commission by November 15, 2010 despite the use of
commercially reasonable best efforts to do so by BFE Corp. shall not be deemed a
violation or failure to comply with this Letter Agreement for purposes of
Paragraph 8 hereof nor an Event of Default under the Loan Agreement; provided,
however that if BFE Corp. has not used such commercially reasonable best efforts
then there shall be deemed to be a failure to have complied with the conditions
in Paragraph 8 hereof.
 
23.         Remain Public Company.  BFE Corp. hereby agrees that until the
Rights Offering has been completed, it shall use commercially reasonable best
efforts to remain a public company with its securities publicly-traded on a
national securities exchange.
 
24.         Voting Agreement.  Upon consummation of the Rights Offering,
Greenlight hereby agrees to enter into a Voting Agreement with BFE Corp., the
form of which is attached hereto as Exhibit C, and Third Point Loan LLC agrees
to enter into a Voting Agreement with BFE Corp., the form of which is attached
hereto as Exhibit D.
 
25.         Due Diligence.  BFE Corp. agrees to make available to the Backstop
Parties all reasonably requested due diligence materials (including access to
BFE Corp. personal and agents), including, without limitation, due diligence
materials related to tax, regulatory and other legal items.
 
If the foregoing is in accordance with your understanding of our agreement,
please sign this letter in the space indicated below and return it to us.
 
Very truly yours,



[Signature Page Follows]

 
11

--------------------------------------------------------------------------------

 
 
GREENLIGHT CAPITAL OFFSHORE PARTNERS
 
By:
Greenlight Capital, Inc., its investment manager
       
By:
/s/ Daniel Roitman
   
Daniel Roitman
   
Chief Operating Officer
 
GREENLIGHT CAPITAL, LP
 
By:
Greenlight Capital, LLC, its general partner
     
By:
/s/ Daniel Roitman
   
Daniel Roitman
   
Chief Operating Officer
 
GREENLIGHT CAPITAL QUALIFIED, L.P.
 
By:
Greenlight Capital, LLC, its general partner
     
By:
/s/ Daniel Roitman
   
Daniel Roitman
   
Chief Operating Officer
 
GREENLIGHT REINSURANCE, LTD.
 
By:
DME Advisor, L.P., its investment manager
     
By:
/s/ Daniel Roitman
   
Daniel Roitman
   
Chief Operating Officer


 
 

--------------------------------------------------------------------------------

 


GREENLIGHT CAPITAL (GOLD), LP
 
By:
DME Management GP, LLC, its general partner
     
By:
/s/ Daniel Roitman
   
Daniel Roitman
   
Chief Operating Officer
 
GREENLIGHT CAPITAL OFFSHORE MASTER (GOLD), LTD.
 
By:
DME Capital Management, LP, its investment manager
     
By:
/s/ Daniel Roitman
   
Daniel Roitman
   
Chief Operating Officer

 
 
 

--------------------------------------------------------------------------------

 
 
THIRD POINT LOAN LLC
 
By:
/s/ James Gallagher
 
James P. Gallagher
 
Chief Administrative Officer

 
 
 

--------------------------------------------------------------------------------

 


The foregoing is hereby accepted and agreed
to in all respects by the undersigned:
 
BIOFUEL ENERGY CORP.
 
/s/ Scott Pearce
 
Name: Scott H. Pearce
 
Title: President & CEO
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
SERIES A CONVERTIBLE PREFERRED STOCK
 
The Amended and Restated Certificate of Incorporation (the “Certificate”) of
BioFuel Energy Corp. (“BFE Corp.”) authorizes 5,000,000 shares of Preferred
Stock, par value $0.01 per share (“Preferred Stock”) and permits the Board of
Directors of BFE Corp. (the “Board”), by resolution, to provide, out of unissued
shares of Preferred Stock, for series of Preferred Stock.  With respect to each
such series, the Certificate permits the Board to fix the number of shares
constituting such series and the designation of such series, and the voting
powers (if any) of the shares of such series, preferences and relative,
participating, optional or other special rights or privileges, if any, and any
qualifications, limitations or restrictions thereof, of the shares of such
series.  Pursuant to the authority granted by the Certificate, the Board has, by
resolution dated September 24, 2010, provided for up to 5,000,000 shares of
Series A Convertible Preferred Stock (“Series A Convertible Preferred Stock”)
with the characteristics set forth below.  Capitalized terms not otherwise
defined shall have the meanings assigned to such terms in the Backstop Rights
Offering Agreement, dated as of September 24, 2010, by and between BFE Corp. and
Greenlight Capital, Inc.
 
Liquidation Preference:
 
In the event of any liquidation, dissolution or winding up of BFE Corp. (each, a
“Liquidation Event”), the proceeds of such Liquidation Event shall be paid as
follows:
 
First, the holders of Series A Convertible Preferred Stock shall receive an
amount equal to the Per Preferred Share Purchase Price for each share of
Series A Convertible Preferred Stock.  The balance of any proceeds from a
Liquidation Event shall be distributed pro rata among the Common Stockholders.
     
Dividends:
 
The Series A Convertible Preferred Stock will be paid a dividend or have a
distribution made to it (as applicable) if, and when, such dividend or
distribution is paid or made (as applicable) to the holders of Common Stock.

 

--------------------------------------------------------------------------------


 
Voting Rights:
 
The holders of Series A Convertible Preferred Stock will have no voting rights,
except that the consent of at least a majority of the outstanding shares of
Series A Convertible Preferred Stock (in the aggregate, voting as a class) will
be required to (i) authorize or issue additional shares of Series A Convertible
Preferred Stock of the same series or (ii) amend the Certificate or Bylaws of
BFE Corp. (the “Bylaws”) to adversely affect the rights, preferences or
privileges of the Series A Convertible Preferred Stock.
     
Automatic Conversion:
 
Each share of Series A Convertible Preferred Stock shall, upon issuance,
automatically convert into shares of Common Stock as set forth in Paragraph 2 of
the Letter Agreement to which this Exhibit A is attached; provided that the
aggregate number of shares of Series A Convertible Preferred Stock that
automatically convert shall not exceed, and shall be limited to, the number of
authorized shares of Common Stock pursuant to the Certificate, and the number of
shares so converted shall be determined on a pro rata basis.
 
In addition, if at any time after the initial issuance of the Series A
Convertible Preferred Stock there are additional authorized shares pursuant to
the Certificate, each share of Series A Convertible Preferred Stock shall
automatically convert into the respective number of shares of Common Stock
pursuant to Paragraph 2 of the Letter Agreement; provided that the aggregate
number of shares of Series A Convertible Preferred Stock that automatically
convert shall not exceed, and shall be limited to, the number of authorized
shares of Common Stock pursuant to the Certificate, and the number of shares so
converted shall be determined on a pro rata basis.

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
BACKSTOP PARTIES
 
Greenlight Entity
 
Commitment Percentage
 
Greenlight Capital, L.P.
    5.2 %
Greenlight Capital Qualified, L.P.
    19.9 %
Greenlight Capital Offshore Partners
    29.4 %
Greenlight Reinsurance, Ltd.
    8.1 %
Greenlight Capital Offshore Master (Gold), Ltd.
    1.3 %
Greenlight Capital (Gold), LP
    2.7 %
Third Point Loan LLC
    33.3 %

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
GREENLIGHT VOTING AGREEMENT
 

--------------------------------------------------------------------------------


 
EXECUTION VERSION
 
VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”) dated September 24, 2010, is entered
into by and among Biofuel Energy Corp., a Delaware corporation (the “Company”),
and each of the Persons listed on Schedule I attached hereto (including, with
their permitted transferees or assigns, collectively, the “Stockholders”).  This
Agreement shall become effective as of the Closing (as defined therein) of that
certain proposed registered rights offering for Series A Convertible Preferred
Stock of the Company (or depository interests in respect thereof) (the “Rights
Offering”) as further described in that certain Loan Agreement and Rights
Offering Letter Agreement, each dated as of even date herewith by and among the
Company, each of the Stockholders and the other signatories thereto (the “Loan
Agreement” and the “Rights Offering Letter Agreement”, respectively).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises and respective covenants and
agreements set forth in this Agreement and other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, the parties agree as follows:
 
ARTICLE I.

 
VOTING
 
Section 1.1        Agreement to Vote.  Each Stockholder hereby agrees to vote
each share of voting capital stock of the Company that such Stockholder
currently holds or subsequently acquires (hereinafter the “Stockholder Shares”),
at regular and special meetings of the Company’s stockholders (or by written
consent) in accordance with and subject to the provisions of this Agreement.
 
Section 1.2        Manner of Voting.  The voting of Shares pursuant to this
Agreement may be effected in person, by proxy, by written consent, or in any
other manner permitted by the laws of the State of Delaware.
 
Section 1.3        Grant of Proxy.  Should the provisions of this Agreement be
construed to constitute the granting of proxies, such proxies shall be deemed
coupled with an interest and are irrevocable for the term of this Agreement.
 
ARTICLE II.

 
BOARD OF DIRECTORS
 
Section 2.1        Size and Composition of Board of Directors.  The size and
composition of the Board of Directors shall be determined in accordance with the
provisions of the Company's Amended and Restated Certificate of Incorporation,
in each case as in effect from time to time (the “Restated Certificate”) and the
Company’s By-Laws.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 2.2        Election of Non-Affiliated Directors.  Subject to the
provisions of the Restated Certificate and By-Laws, effective as of the date of
the consummation of the Rights Offering, each Stockholder agrees that at each
annual meeting of the Company’s stockholders, at any other meeting of the
Company’s stockholders at which members of the Board are to be elected, and
whenever members of the Board are to be elected by written consent, such
Stockholder shall vote or act with respect to all of its Shares so as to elect
Director nominees that are not Affiliates of any or all of the Stockholders such
that at least two (2) directors are not Affiliates of any or all of the
Stockholders; provided that the Company nominates one or more Director nominees
that are not Affiliates of any or all of the Stockholders; and provided further
that there are at least five directors on the Board.
 
Section 2.3        Approval of Increase in Authorized but Unissued Shares of
Common Stock.  Each Stockholder agrees that at a meeting of the Company’s
stockholders at which the Company, if ever, proposes to amend its Restated
Certificate so as to increase the number of authorized but unissued shares of
Common Stock up to an amount of shares sufficient to enable the Company to
convert all Series A Convertible Preferred Stock issuable pursuant to the (i)
Rights Offering, (ii) the warrant(s) contemplated by the Loan Agreement and
(iii) each other transaction contemplated by the Loan Agreement, including the
“Cargill Acknowledgement Letter” described in Section 10 of the Rights Offering
Letter Agreement), which shares of Common Stock shall rank pari passu with the
existing shares of Common Stock, in favor of such proposal.
 
Section 2.4        No Limitation on Other Voting Rights.  Notwithstanding any
provision of this Agreement to the contrary, nothing in this Agreement shall
limit or restrict a Stockholder from acting in its sole discretion on any matter
other than those referred to in this Agreement.
 
ARTICLE III.

 
CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 3.1       Ownership, Authority, Etc.  Each Stockholder represents and
warrants it has full power and capacity to execute, deliver and perform this
Agreement, which has been duly executed and delivered by, and evidences the
valid and binding obligation of, such Stockholder.
 
Section 3.2        No Voting or Conflicting Agreements.  No Stockholder
shall:  (a) except as contemplated by Section 3.3 hereof, grant any proxy, (b)
enter into or agree to be bound by any voting trust, (c) enter into any
stockholder agreements or arrangements of any kind with any Person (whether or
not such agreements or arrangements are with other stockholders of the Company
that are not a party to this Agreement) or (d) act, for any reason, as a member
of a group or in concert with any other Persons in any manner which is
inconsistent with the provisions of this Agreement.
 
Section 3.3        Covenant to Vote.  Each Stockholder shall appear in person or
by proxy at any annual or special meeting of the Company’s stockholders for the
purpose of establishing a quorum, and shall vote such Stockholder’s Shares upon
any matter submitted to the Company’s stockholders in a manner not inconsistent
or in conflict with, and to implement, the terms of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 3.4        Covenants of the Company.
 
The Company agrees to use its reasonable best efforts to propose nominees for
directors that are not Affiliates of any or all of the Stockholders, so as to
enable the Stockholder to comply with its obligations contemplated by Section
2.2.
 
ARTICLE IV.

 
MISCELLANEOUS
 
Section 4.1       Term.  This Agreement shall terminate and be of no further
force or effect upon the earliest to occur of (a) at such time as the Company's
Common Stock is no longer traded on a national securities exchange, (b) five (5)
years from the date of this Agreement, (c) the date as of which the parties
hereto terminate this Agreement by the written consent of the holders of a
majority of the Stockholder Shares then outstanding on the one hand, and the
Company, on the other hand; and (d) the Stockholder Shares represent less than
15% of the Company’s issued and outstanding voting capital stock.
 
Section 4.2       Entire Agreement.  This Agreement, together with the Schedules
hereto and any certificates, documents, instruments and writings that are
delivered pursuant hereto, constitutes the entire agreement and understanding of
the parties in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the parties, written
or oral, to the extent they relate in any way to the subject matter
hereof.  Except as provided in Section 4.3, there are no third party
beneficiaries having rights under or with respect to this Agreement.
 
Section 4.3       Binding Effect; Assignment.  The Company may not assign its
rights under this Agreement.  A transferee that is not an Affiliated Person of a
Stockholder shall not be bound by the terms and conditions of this
Agreement.  No Stockholders may transfer Stockholder Shares to an Affiliated
Person (whether by merger or otherwise by operation of law) unless such
Affiliated Person shall agree to be bound by the terms hereof pursuant to the
form set forth in Exhibit A.
 
Section 4.4        Notices.  All notices, requests and other communications
provided for or permitted to be given under this Agreement must be in writing
and shall be given by personal delivery, by certified or registered United
States mail (postage prepaid, return receipt requested), by a nationally
recognized overnight delivery service for next day delivery, or by facsimile
transmission, as follows (or to such other address as any party may give in a
notice given in accordance with the provisions hereof):
 
If to a Stockholder:
 
Greenlight Capital, Inc.
140 E. 45 Street – 24fl.
New York, New York  10017
Phone:   (212) 973-1900
Fax:  212-973-9219
Attn:  Daniel Roitman


 
3

--------------------------------------------------------------------------------

 
 
With a copy to (which does not constitute notice):
 
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York  10036
Phone:  (212) 872-1095
Fax:  (212) 872-1002
Attn:  Kerry E. Berchem, Esq.
 
If to the Company:
 
BioFuel Energy Corp.
1600 Broadway, Suite 2200
Phone: (303) 640-6500
Fax: (303) 592-8117
Attn: President
 
With a copy to (which does not constitute notice):
 
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Phone: (212) 474-1000
Fax: (212) 474-3700
Attn: Craig F. Arcella
 
All notices, requests or other communications will be effective and deemed given
only as follows:  (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth business
day after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, (iv) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day.  Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.
 
Section 4.5        Submission to Jurisdiction; Waiver of Jury Trial.
 
(a)        Submission to Jurisdiction.  Any action, suit or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby may be
brought in any federal court located in the State of Delaware or any Delaware
state court, and each party consents to the non-exclusive jurisdiction and venue
of such courts (and of the appropriate appellate courts therefrom) in any such
action, suit or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such, action, suit or proceeding in any such court or that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.  Process in any such action, suit or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, service of
process on such party as provided in Section 4.4 shall be deemed effective
service of process on such party.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)       Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE THAT
MAY ARISE OUT OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE SUCH PARTY HEREBY EXPRESSLY WAIVES ITS RIGHT
TO JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE
TRANSACTIONS CONTEMPLATED HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO
ENCOMPASS ANY AND ALL ACTIONS, SUITS AND PROCEEDINGS THAT RELATE TO THE SUBJECT
MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH PARTY REPRESENTS THAT (i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) SUCH PARTY UNDERSTANDS AND WITH THE ADVICE OF COUNSEL HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND REPRESENTATIONS IN THIS
SECTION 4.5(b).
 
Section 4.6        Headings.  The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.
 
Section 4.7        Governing Law.  This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware, without giving
effect to any choice of law principles.
 
Section 4.8        Amendments.  The Company will amend Schedule I promptly to
reflect transfers to Affiliates as contemplated by this Agreement.  An amendment
or modification to any provision of this Agreement will require the written
consent of the Company and the holders of at least a majority of the Stockholder
Shares.
 
Section 4.9        Extensions; Waivers.  Any party may, for itself only, (a)
extend the time for the performance of any of the obligations of any other party
under this Agreement, (b) waive any inaccuracies in the representations and
warranties of any other party contained herein or in any document delivered
pursuant hereto and (c) waive compliance with any of the agreements or
conditions for the benefit of such party contained herein.  Any such extension
or waiver will be valid only if set forth in a writing signed by the party to be
bound thereby.  No waiver by any party of any default, misrepresentation or
breach of warranty or covenant hereunder, whether intentional or not, may be
deemed to extend to any prior or subsequent default, misrepresentation or breach
of warranty or covenant hereunder or affect in any way any rights arising
because of any prior or subsequent such occurrence.  Neither the failure nor any
delay on the part of any party to exercise any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right or remedy preclude any other or further exercise of the
same or of any other right or remedy.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 4.10     Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.
 
Section 4.11     Counterparts; Effectiveness.  This Agreement may be executed in
two or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.  This Agreement will
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties.
 
Section 4.12      Construction.  This Agreement has been freely and fairly
negotiated among the parties.  If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement.  Any reference to any law will be deemed to refer to such law as in
effect on the date hereof and all rules and regulations promulgated thereunder,
unless the context requires otherwise.  The words “include,” “includes,” and
“including” will be deemed to be followed by “without limitation.” Pronouns in
masculine, feminine, and neuter genders will be construed to include any other
gender, and words in the singular form will be construed to include the plural
and vice versa, unless the context otherwise requires. The words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. The parties intend that each representation,
warranty, and covenant contained herein will have independent significance. If
any party has breached any covenant contained herein in any respect, the fact
that there exists another covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached will not detract from or mitigate the fact that the party is in breach
of the first covenant.
 
Section 4.13      Aggregation of Stock.  All Stockholder Shares owned or
acquired by any Stockholder or its Affiliated Persons shall be aggregated
together for the purpose of determining the availability of any right under this
Agreement.
 
Section 4.14      Certain Defined Terms.  As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
 
 
6

--------------------------------------------------------------------------------

 


“Affiliate” means, with respect to any Person, (i) any other Person of which
securities or other ownership interests representing more than 50% of the voting
interests are, at the time such determination is being made, owned, Controlled
or held, directly or indirectly, by such Person or (ii) any other Person which,
at the time such determination is being made, is Controlling, Controlled by or
under common Control with, such Person.  As used herein, “Control”, whether used
as a noun or verb, refers to the possession, directly or indirectly, of the
power to direct, or cause the direction of, the management or policies of a
Person, whether through the ownership of voting securities or otherwise.
 
“Person” means any individual, firm, corporation, company, partnership, trust,
incorporated or unincorporated association, limited liability company, joint
venture, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any successor (by merger
or otherwise) of any such entity.
 
Section 4.15      Incorporation of Exhibits and Schedules.  The exhibits and
schedules identified in this Agreement are incorporated by reference herein and
made a part hereof.
 
[SIGNATURE PAGE FOLLOWS]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first above written.
 
GREENLIGHT CAPITAL OFFSHORE PARTNERS
 
By:
Greenlight Capital, Inc., its general partner
     
By:
   
 
Daniel Roitman
   
Chief Operating Officer
 
GREENLIGHT CAPITAL, LP
 
By:
Greenlight Capital, LLC, its general partner
     
By:
     
Daniel Roitman
   
Chief Operating Officer
 
GREENLIGHT CAPITAL QUALIFIED, L.P.
 
By:
Greenlight Capital, LLC, its general partner
     
By:
     
Daniel Roitman
   
Chief Operating Officer
 
GREENLIGHT REINSURANCE, LTD.
 
By:
DME Advisor, LP, its general partner
     
By:
     
Daniel Roitman
   
Chief Operating Officer



 
 

--------------------------------------------------------------------------------

 
 
GREENLIGHT CAPITAL (GOLD), LP
 
By:
DME Management GP, LLC, its general partner
     
By:
     
Daniel Roitman
   
Chief Operating Officer
 
GREENLIGHT CAPITAL OFFSHORE MASTER (GOLD), LTD.
 
By:
DME Capital Management, LP, its general partner
     
By:
     
Daniel Roitman
   
Chief Operating Officer

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
STOCKHOLDER
 
Greenlight Capital, L.L.C.
 
Greenlight Capital, Inc.
 
Greenlight Capital, L.P.
 
Greenlight Capital Qualified, L.P.
 
Greenlight Capital Offshore Partners
 
DME Advisors GP, L.L.C.
 
DME Advisors, L.P.
 
Schedule I
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ADOPTION AGREEMENT
 
This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Affiliated Transferee”) pursuant to the terms of that certain Voting
Agreement dated as of [__________ ___, 200_] (the “Agreement”) by and among the
Company and certain of its stockholders.  Capitalized terms used but not defined
herein shall have the respective meanings ascribed to such terms in the
Agreement.  By the execution of this Adoption Agreement, the Transferee agrees
as follows:
 
 
(a)
Acknowledgment.  The Affiliated Transferee acknowledges that the Transferee is
acquiring certain shares of the capital stock of the Company (the “Stock”),
subject to the terms and conditions of the Agreement;

 
 
(b)
Agreement.  The Affiliated Transferee: (i) agrees that the Stock acquired by the
Transferee, and any Stock acquired by the Affiliated Transferee in the future,
shall be bound by and subject to the terms of the Agreement, and (ii) hereby
adopts the Agreement with the same force and effect as if the Affiliated
Transferee were originally a party thereto; and

 
 
(c)
Notice.  Any notice required or permitted by the Agreement shall be given to the
Transferee at the address listed beside the Affiliated Transferee’s signature
below.

 
EXECUTED AND DATED this ______ day of _____________, 2010.
 
AFFILIATED TRANSFEREE:
   
Name:
 
Title:
 
Address:
 
Facsimile:
 

 
Accepted and Agreed:
 
BIOFUEL ENERGY CORP.
 
By:
 
Name:
Title:

 
A-1

--------------------------------------------------------------------------------


 
EXHIBIT D
 
THIRD POINT VOTING AGREEMENT
 

--------------------------------------------------------------------------------


 
VOTING AGREEMENT
 
This VOTING AGREEMENT (this “Agreement”) dated September 24, 2010, is entered
into by and among Biofuel Energy Corp., a Delaware corporation (the “Company”),
and each of the Persons listed on Schedule I attached hereto (including, with
their permitted transferees or assigns, collectively, the “Stockholders”).  This
Agreement shall become effective as of the Closing (as defined therein) of that
certain proposed registered rights offering for Series A Convertible Preferred
Stock of the Company (or depository interests in respect thereof) (the “Rights
Offering”) as further described in that certain Loan Agreement and Rights
Offering Letter Agreement, each dated as of even date herewith by and among the
Company, each of the Stockholders and the other signatories thereto (the “Loan
Agreement” and the “Rights Offering Letter Agreement”, respectively).
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and respective covenants and
agreements set forth in this Agreement and other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, the parties agree as follows:
 
ARTICLE I.

 
VOTING
 
Section 1.1 Agreement to Vote.  Each Stockholder hereby agrees to vote each
share of voting capital stock of the Company that such Stockholder currently
holds or subsequently acquires (hereinafter the “Stockholder Shares”), at
regular and special meetings of the Company’s stockholders (or by written
consent) in accordance with and subject to the provisions of this Agreement.
 
Section 1.2 Manner of Voting.  The voting of Shares pursuant to this Agreement
may be effected in person, by proxy, by written consent, or in any other manner
permitted by the laws of the State of Delaware.
 
Section 1.3 Grant of Proxy.  Should the provisions of this Agreement be
construed to constitute the granting of proxies, such proxies shall be deemed
coupled with an interest and are irrevocable for the term of this Agreement.
 
ARTICLE II.

 
BOARD OF DIRECTORS
 
Section 2.1 Size and Composition of Board of Directors.  The size and
composition of the Board of Directors shall be determined in accordance with the
provisions of the Company's Amended and Restated Certificate of Incorporation,
in each case as in effect from time to time (the “Restated Certificate”) and the
Company’s By-Laws.

 
1

--------------------------------------------------------------------------------

 

Section 2.2 Approval of Increase in Authorized but Unissued Shares of Common
Stock.  Each Stockholder agrees that at a meeting of the Company’s stockholders
at which the Company, if ever, proposes to amend its Restated Certificate so as
increase the number of authorized but unissued shares of Common Stock up to an
amount of shares sufficient to enable the Company to convert all Series A
Convertible Preferred Stock issuable pursuant to the (i) Rights Offering, (ii)
the warrant(s) contemplated by the Loan Agreement and (iii) each other
transaction contemplated by the Loan Agreement, including the “Cargill
Acknowledge Letter” described in Section 10 of the Rights Offering Letter
Agreement), which shares of Common Stock shall rank pari passu with the existing
shares of Common Stock, in favor of such proposal.
 
Section 2.3 No Limitation on Other Voting Rights.  Notwithstanding any provision
of this Agreement to the contrary, nothing in this Agreement shall limit or
restrict a Stockholder from acting in its sole discretion on any matter other
than those referred to in this Agreement.
 
ARTICLE III.

 
CERTAIN REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 3.1 Ownership, Authority, Etc.  Each Stockholder represents and warrants
it has full power and capacity to execute, deliver and perform this Agreement,
which has been duly executed and delivered by, and evidences the valid and
binding obligation of, such Stockholder.
 
Section 3.2 No Voting or Conflicting Agreements.  No Stockholder shall:  (a)
except as contemplated by Section 3.3 hereof, grant any proxy, (b) enter into or
agree to be bound by any voting trust, (c) enter into any stockholder agreements
or arrangements of any kind with any Person (whether or not such agreements or
arrangements are with other stockholders of the Company that are not a party to
this Agreement) or (d) act, for any reason, as a member of a group or in concert
with any other Persons in any manner which is inconsistent with the provisions
of this Agreement.
 
Section 3.3 Covenant to Vote.  Each Stockholder shall appear in person or by
proxy at any annual or special meeting of the Company’s stockholders for the
purpose of establishing a quorum, and shall vote such Stockholder’s Shares upon
any matter submitted to the Company’s stockholders in a manner not inconsistent
or in conflict with, and to implement, the terms of this Agreement.
 
ARTICLE IV.

 
MISCELLANEOUS
 
Section 4.1 Term.  This Agreement shall terminate and be of no further force or
effect upon the earliest to occur of (a) at such time as the Company's Common
Stock is no longer traded on a national securities exchange Global Market, (b)
five (5) years from the date of this Agreement, (c) the date as of which the
parties hereto terminate this Agreement by the written consent of the holders of
a majority of the Stockholder Shares then outstanding on the one hand, and the
Company, on the other hand; and (d) the Stockholder Shares represent less than
36.4% of the Company’s issued and outstanding voting capital stock.
 
Section 4.2 Entire Agreement.  This Agreement, together with the Schedules
hereto and any certificates, documents, instruments and writings that are
delivered pursuant hereto, constitutes the entire agreement and understanding of
the parties in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the parties, written
or oral, to the extent they relate in any way to the subject matter
hereof.  Except as provided in Section 4.3, there are no third party
beneficiaries having rights under or with respect to this Agreement.

 
2

--------------------------------------------------------------------------------

 

Section 4.3 Binding Effect; Assignment.  The Company may not assign its rights
under this Agreement.  A transferee that is not an Affiliated Person of a
Stockholder shall not be bound by the terms and conditions of this
Agreement.  No Stockholders may transfer Stockholder Shares to an Affiliated
Person (whether by merger or otherwise by operation of law) unless such
Affiliated Person shall agree to be bound by the terms hereof pursuant to the
form set forth in Exhibit A.
 
Section 4.4 Notices.  All notices, requests and other communications provided
for or permitted to be given under this Agreement must be in writing and shall
be given by personal delivery, by certified or registered United States mail
(postage prepaid, return receipt requested), by a nationally recognized
overnight delivery service for next day delivery, or by facsimile transmission,
as follows (or to such other address as any party may give in a notice given in
accordance with the provisions hereof):
 
[If to a Stockholder:]
 
Third Point Loan LLC
c/o Third Point Advisors, L.L.C.
390 Park Avenue, 18th Floor
New York, New York 10002
 
With a copy to (which does not constitute notice):
 
Wilkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Phone: (212) 728-8267
Fax: (212) 728-9267
Attn: Michael A. Schwartz, Esq.
 
If to the Company:
 
BioFuel Energy Corp.
1600 Broadway, Suite 2200
Phone: (303) 640-6500
Fax: (303) 592-8117
Attn: President
 
With a copy to (which does not constitute notice):
 
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Phone: (212) 474-1000
Fax: (212) 474-3700
Attn: Craig F. Arcella

 
3

--------------------------------------------------------------------------------

 

All notices, requests or other communications will be effective and deemed given
only as follows:  (i) if given by personal delivery, upon such personal
delivery, (ii) if sent by certified or registered mail, on the fifth business
day after being deposited in the United States mail, (iii) if sent for next day
delivery by overnight delivery service, on the date of delivery as confirmed by
written confirmation of delivery, (iv) if sent by facsimile, upon the
transmitter’s confirmation of receipt of such facsimile transmission, except
that if such confirmation is received after 5:00 p.m. (in the recipient’s time
zone) on a business day, or is received on a day that is not a business day,
then such notice, request or communication will not be deemed effective or given
until the next succeeding business day.  Notices, requests and other
communications sent in any other manner, including by electronic mail, will not
be effective.
 
Section 4.5 Submission to Jurisdiction; Waiver of Jury Trial.
 
(a)           Submission to Jurisdiction.  Any action, suit or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby may be
brought in any federal court located in the State of Delaware or any Delaware
state court, and each party consents to the non-exclusive jurisdiction and venue
of such courts (and of the appropriate appellate courts therefrom) in any such
action, suit or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such, action, suit or proceeding in any such court or that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.  Process in any such action, suit or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.  Without limiting the foregoing, service of
process on such party as provided in Section 4.4 shall be deemed effective
service of process on such party.
 
(b)           Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES THAT ANY DISPUTE
THAT MAY ARISE OUT OF OR RELATING TO THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE SUCH PARTY HEREBY EXPRESSLY
WAIVES ITS RIGHT TO JURY TRIAL OF ANY DISPUTE BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OTHER AGREEMENTS RELATING HERETO OR ANY DEALINGS AMONG THEM
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY. THE SCOPE OF THIS WAIVER IS
INTENDED TO ENCOMPASS ANY AND ALL ACTIONS, SUITS AND PROCEEDINGS THAT RELATE TO
THE SUBJECT MATTER OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY REPRESENTS THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER, (ii) SUCH PARTY UNDERSTANDS AND WITH THE ADVICE OF
COUNSEL HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) SUCH PARTY MAKES
THIS WAIVER VOLUNTARILY, AND (iv) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND REPRESENTATIONS IN THIS
SECTION 4.5(b).

 
4

--------------------------------------------------------------------------------

 

Section 4.6 Headings.  The article and section headings contained in this
Agreement are inserted for convenience only and will not affect in any way the
meaning or interpretation of this Agreement.
 
Section 4.7 Governing Law.  This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law principles.
 
Section 4.8 Amendments.  The Company will amend Schedule I promptly to reflect
transfers to Affiliates as contemplated by this Agreement.  An amendment or
modification to any provision of this Agreement will require the written consent
of the Company and the holders of at least a majority of the Stockholder Shares.
 
Section 4.9 Extensions; Waivers.  Any party may, for itself only, (a) extend the
time for the performance of any of the obligations of any other party under this
Agreement, (b) waive any inaccuracies in the representations and warranties of
any other party contained herein or in any document delivered pursuant hereto
and (c) waive compliance with any of the agreements or conditions for the
benefit of such party contained herein.  Any such extension or waiver will be
valid only if set forth in a writing signed by the party to be bound
thereby.  No waiver by any party of any default, misrepresentation or breach of
warranty or covenant hereunder, whether intentional or not, may be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising because
of any prior or subsequent such occurrence.  Neither the failure nor any delay
on the part of any party to exercise any right or remedy under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right or remedy preclude any other or further exercise of the same or of any
other right or remedy.
 
Section 4.10 Severability.  The provisions of this Agreement will be deemed
severable and the invalidity or unenforceability of any provision will not
affect the validity or enforceability of the other provisions hereof; provided
that if any provision of this Agreement, as applied to any party or to any
circumstance, is judicially determined not to be enforceable in accordance with
its terms, the parties agree that the court judicially making such determination
may modify the provision in a manner consistent with its objectives such that it
is enforceable, and/or to delete specific words or phrases, and in its modified
form, such provision will then be enforceable and will be enforced.
 
Section 4.11 Counterparts; Effectiveness.  This Agreement may be executed in two
or more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same instrument.  This Agreement will
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties.

 
5

--------------------------------------------------------------------------------

 

Section 4.12 Construction.  This Agreement has been freely and fairly negotiated
among the parties.  If an ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the parties
and no presumption or burden of proof will arise favoring or disfavoring any
party because of the authorship of any provision of this Agreement.  Any
reference to any law will be deemed to refer to such law as in effect on the
date hereof and all rules and regulations promulgated thereunder, unless the
context requires otherwise.  The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Agreement,”
“herein,” “hereof,” “hereby,” “hereunder,” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. The parties intend that each representation, warranty, and covenant
contained herein will have independent significance. If any party has breached
any covenant contained herein in any respect, the fact that there exists another
covenant relating to the same subject matter (regardless of the relative levels
of specificity) which the party has not breached will not detract from or
mitigate the fact that the party is in breach of the first covenant.
 
Section 4.13 Aggregation of Stock.  All Stockholder Shares owned or acquired by
any Stockholder or its Affiliated Persons shall be aggregated together for the
purpose of determining the availability of any right under this Agreement.
 
Section 4.14 Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Affiliate” means, with respect to any Person, (i) any other Person of which
securities or other ownership interests representing more than 50% of the voting
interests are, at the time such determination is being made, owned, Controlled
or held, directly or indirectly, by such Person or (ii) any other Person which,
at the time such determination is being made, is Controlling, Controlled by or
under common Control with, such Person.  As used herein, “Control”, whether used
as a noun or verb, refers to the possession, directly or indirectly, of the
power to direct, or cause the direction of, the management or policies of a
Person, whether through the ownership of voting securities or otherwise.
 
“Person” means any individual, firm, corporation, company, partnership, trust,
incorporated or unincorporated association, limited liability company, joint
venture, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind, and shall include any successor (by merger
or otherwise) of any such entity.
 
Incorporation of Exhibits and Schedules.  The exhibits and schedules identified
in this Agreement are incorporated by reference herein and made a part hereof.
 
[SIGNATURE PAGE FOLLOWS]

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first above written.

 

 
THIRD POINT LOAN LLC
     
By:
      
James P. Gallagher
   
Chief Administrative Officer



Signature Page to Voting Agreement

 

--------------------------------------------------------------------------------

 

SCHEDULE I
 
STOCKHOLDER

 
Third Point Loan LLC

 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ADOPTION AGREEMENT
 
This Adoption Agreement (“Adoption Agreement”) is executed by the undersigned
(the “Affiliated Transferee”) pursuant to the terms of that certain Voting
Agreement dated as of [__________ ___, 200_] (the “Agreement”) by and among the
Company and certain of its stockholders.  Capitalized terms used but not defined
herein shall have the respective meanings ascribed to such terms in the
Agreement.  By the execution of this Adoption Agreement, the Transferee agrees
as follows:
 
 
(a)
Acknowledgment.  The Affiliated Transferee acknowledges that the Transferee is
acquiring certain shares of the capital stock of the Company (the “Stock”),
subject to the terms and conditions of the Agreement;

 
 
(b)
Agreement.  The Affiliated Transferee: (i) agrees that the Stock acquired by the
Transferee, and any Stock acquired by the Affiliated Transferee in the future,
shall be bound by and subject to the terms of the Agreement, and (ii) hereby
adopts the Agreement with the same force and effect as if the Affiliated
Transferee were originally a party thereto; and

 
 
(c)
Notice.  Any notice required or permitted by the Agreement shall be given to the
Transferee at the address listed beside the Affiliated Transferee’s signature
below.

 
EXECUTED AND DATED this ______ day of _____________, 2010.
 

 
AFFILIATED TRANSFEREE:
         
Name:
 
Title:
 
Address:
   
Facsimile:
 

 
Accepted and Agreed:
 
BIOFUEL ENERGY CORP.

 
By:
   
Name:
 
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 11(a)
 
The lenders under its Senior Credit Facility may have an action prepared in the
event they are not paid the working capital indebtedness by September 27, 2010.
  
Schedule I
  
 
 

--------------------------------------------------------------------------------

 